Exhibit 10.1

VERSO PAPER CORP.

2008 INCENTIVE AWARD PLAN

STOCK OPTION GRANT NOTICE

AND

STOCK OPTION AGREEMENT

Verso Paper Corp., a Delaware corporation (the “Company”), pursuant to its 2008
Incentive Award Plan, as amended (the “Plan”), hereby grants to the individual
listed below (“Participant”), an option to purchase the number of shares of the
Company’s common stock, par value $.01 per share (“Common Stock”), set forth
below (the “Option”). The Option is subject to all of the terms and conditions
set forth herein and in the Stock Option Agreement attached hereto as Exhibit A
(the “Stock Option Agreement”) and the Plan, which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Stock Option Grant Notice (the “Grant
Notice”) and the Stock Option Agreement.

Participant:                                         

Grant Date:                                         

Total Number of Shares Subject to Option:              shares

Exercise Price per Share: $            

Total Exercise Price: $                    

Expiration Date:                             

Type of Option:        ¨    Incentive Stock Option            x    Non-Qualified
Stock Option

 

Vesting Schedule:    Subject to the terms of the Stock Option Agreement
(including, without limitation, all exhibits thereto), the Option shall vest and
become exercisable with respect to  1/3 of the shares of Common Stock covered
thereby on each of the first three anniversaries of the Grant Date, provided in
each case that Participant is an Eligible Individual (as defined in the Plan) at
all times during the period beginning on the Grant Date and ending on the
applicable vesting date.

[Signatures are on next page.]



--------------------------------------------------------------------------------

By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice.
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
relating to the Option.

 

VERSO PAPER CORP.     PARTICIPANT By:   

 

    Signature:  

 

Print Name:   

 

    Print Name:  

 

Title:   

 

      Address:    6775 Lenox Center Court     Address:  

 

   Suite 400      

 

   Memphis, TN 38115-4436      

 

2



--------------------------------------------------------------------------------

EXHIBIT A

TO

STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Verso Paper Corp., a
Delaware corporation (the “Company”), has granted to Participant an option (the
“Option”) under the Company’s 2008 Incentive Award Plan, as amended (the
“Plan”), to purchase the number of shares of Common Stock indicated in the Grant
Notice.

ARTICLE I.

GENERAL

1.1 Defined Terms. Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.

(a) “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 12 of the Plan. With reference
to the duties of the Committee under the Plan which have been delegated to one
or more persons pursuant to Section 12.6 of the Plan, or as to which the Board
has assumed, the term “Administrator” shall refer to such person(s) unless the
Committee or the Board has revoked such delegation or the Board has terminated
the assumption of such duties.

(b) “Cause”, when used in connection with a Termination of Service of a
Participant, means a Termination of Service of Participant by the Company or any
Subsidiary thereof due to Participant’s:

(i) material breach of his or her obligations under any agreement with the
Company or any Subsidiary thereof, which he or she fails to cure within 15 days
after receipt of a written notice of such breach (to the extent that, in the
reasonable judgment of the Committee, such breach can be cured by Participant);

(ii) willful failure to perform his or her material duties, which he or she
fails to cure within 15 days after receipt of a written notice of such failure
to perform (to the extent that, in the reasonable judgment of the Committee,
such failure to perform can be cured by Participant);

(iii) material breach of the Company’s or any of its Subsidiaries’ written
policies or procedures, which he or she fails to cure within 15 days after
receipt of a written notice of such breach (to the extent that, in the
reasonable judgment of the Committee, such breach can be cured by Participant);

(iv) willful misconduct which causes material harm to the Company or any
Subsidiary thereof or their respective business reputations, which he or she
fails to cure within 15 days after receipt of a written notice of such
misconduct (to the extent that, in the reasonable judgment of the Committee,
such misconduct can be cured by Participant);

(v) commission of a felony or a crime of moral turpitude; or

 

A-1



--------------------------------------------------------------------------------

(vi) willful commission of a material act of dishonesty involving the Company or
any Subsidiary thereof.

(c) “Involuntary Termination” shall mean a Participant’s Termination of Service
due to:

(i) a material reduction in Participant’s authorities or duties (not including a
change in title, provided that such authorities and duties are similar and are
performed in the same functional area) following a Change in Control, as
compared to Participant’s authorities and duties with the Company or its
Subsidiaries immediately prior to such Change in Control;

(ii) any material reduction in Participant’s annual base salary in effect
immediately prior to a Change in Control, except for any broad based salary
reduction affecting employees of the Company who are similarly situated to
Participant; or

(iii) a material reduction in the overall value of Participant’s target bonus,
profit sharing and other incentive compensation opportunities in effect
immediately prior to a Change in Control, except for any broad based bonus,
profit sharing, or other incentive compensation reduction affecting employees of
the Company who are similarly situated to Participant.

(d) “Retirement” shall mean a Participant’s Termination of Service due to
Participant’s resignation after (1) attaining at least age 50 with at least 15
years of continuous service with Company or its Subsidiaries, (2) attaining at
least age 55 with at least ten years of continuous service with the Company or
its Subsidiaries, or (3) attaining at least age 60 with at least five years of
continuous service with the Company or its Subsidiaries.

(e) “Termination of Service” shall mean:

(i) As to a Consultant, the time when the engagement of a Participant as a
Consultant to the Company or a Subsidiary is terminated for any reason, with or
without Cause, including, without limitation, by resignation, discharge, death
or retirement, but excluding terminations where the Consultant simultaneously
commences or remains in employment or service with the Company or any
Subsidiary.

(ii) As to a Non-Employee Director, the time when a Participant who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, removal or failure to be elected,
death or retirement, but excluding terminations where the Participant
simultaneously commences or remains in employment or service with the Company or
any Subsidiary.

(iii) As to an Employee, the time when the employee-employer relationship
between a Participant and the Company or any Subsidiary is terminated for any
reason, including, without limitation, a termination by resignation, discharge,
death, disability or retirement, or an Involuntary Termination, but excluding
terminations where the Participant simultaneously commences or remains in
employment or service with the Company or any Subsidiary.

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to Terminations of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Award Agreement or otherwise, a leave of absence, change in status
from an employee to an independent contractor or other change in the
employee-employer

 

A-2



--------------------------------------------------------------------------------

relationship shall constitute a Termination of Service only if, and to the
extent that, such leave of absence, change in status or other change interrupts
employment for the purposes of Section 422(a)(2) of the Code and the then
applicable regulations and revenue rulings under said Section. For purposes of
the Plan, a Participant’s employee-employer relationship or consultancy
relations shall be deemed to be terminated in the event that the Subsidiary
employing or contracting with such Participant ceases to remain a Subsidiary
following any merger, sale of stock or other corporate transaction or event
(including, without limitation, a spin-off).

1.2 Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II.

GRANT OF OPTION

2.1 Consideration to the Company. In consideration of the grant of the Option by
the Company, Participant agrees to render faithful and efficient services to the
Company or any Subsidiary. Nothing in the Plan or this Agreement shall confer
upon Participant any right to continue in the employ or service of the Company
or any Subsidiary or shall interfere with or restrict in any way the rights of
the Company and its Subsidiaries, which rights are hereby expressly reserved, to
discharge or terminate the services of Participant at any time for any reason
whatsoever, with or without Cause, except to the extent expressly provided
otherwise in a written agreement between the Company or a Subsidiary and
Participant.

ARTICLE III.

PERIOD OF EXERCISABILITY

3.1 Commencement of Exercisability.

(a) Subject to Sections 3.1(b), 3.1(c) and 3.3, the Option shall become vested
and exercisable in such amounts and at such times as are set forth in the Grant
Notice. The number of shares subject to vesting on each vesting date shall be
rounded down to the nearest whole number, provided that on the final vesting
date all shares that have not been eligible to become vested on any prior
vesting date(s) because of the foregoing rounding convention shall be subject to
vesting on the final vesting date.

(b) Any portion of the Option which remains unvested at the date of
Participant’s Termination of Service shall thereupon be forfeited, except as may
otherwise be provided herein or by action of the Administrator following the
Grant Date.

(c) Notwithstanding Sections 3.1(a) and 3.1(b):

(i) Unless otherwise provided by the Administrator in accordance with the terms
of the Plan (including, without limitation, Section 13.2(b) of the Plan), and
except as otherwise provided below, in the event of a Change in Control, the
Company shall, in accordance with Section 13.2(b)(ii) of the Plan, require that
the Option be assumed by the successor or survivor corporation, or a parent or
subsidiary thereof, or that the Option be substituted for by similar options,
rights or awards covering the stock of the successor or survivor corporation, or
a parent or subsidiary thereof, with appropriate adjustments as to the number
and kind of shares and prices, and the Option shall continue to be eligible to
become vested and exercisable in such amounts and at such times as are set forth
in the Grant Notice, subject to the foregoing adjustments.

 

A-3



--------------------------------------------------------------------------------

(ii) In the event of Participant’s death or Disability, or in the event of
Participant’s Termination of Service by the Company without Cause on or prior to
the consummation of a Change in Control, the Option shall become vested and
exercisable with respect to a pro-rata percentage of the Option (determined on a
quarterly basis and based on the number of completed quarters that have elapsed
from the most recent vesting date through the date of Termination of Service).

(iii) In the event of Participant’s Termination of Service within six months
immediately following a Change in Control (A) by the Company without Cause or
(B) by Participant by reason of an Involuntary Termination, the Option shall
become vested and exercisable in full.

3.2 Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3.

3.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a) The expiration of seven years from the Grant Date;

(b) If the Option is designated as an Incentive Stock Option and Participant
owned (within the meaning of Section 424(d) of the Code), at the time the Option
was granted, more than 10% of the total combined voting power of all classes of
stock of the Company or any “subsidiary corporation” of the Company or any
“parent corporation” of the Company (each within the meaning of Section 424 of
the Code), the expiration of five years from the Grant Date;

(c) The expiration of three months from the date of Participant’s Termination of
Service for any reason other than Participant’s Termination of Service by reason
of Participant’s death, Disability or Retirement;

(d) The expiration of one year from the date of Participant’s Termination of
Service by reason of Participant’s death or Disability; or

(e) In the case of Participant’s Retirement, the date of expiration set forth in
Section 3.3(a).

3.4 Special Tax Consequences. Participant acknowledges that, to the extent that
the aggregate Fair Market Value (determined as of the time the Option is
granted) of all shares of Common Stock with respect to which “incentive stock
options” (within the meaning of Section 422 of the Code, but without regard to
Section 422(d) of the Code) under the Plan, and under all other plans of the
Company and any Subsidiary or parent corporation thereof (as defined in
Section 424(e) of the Code), including the Option, are exercisable for the first
time by Participant in any calendar year exceeds $100,000, the Option and such
other options shall be Non-Qualified Stock Options to the extent necessary to
comply with the limitations imposed by Section 422(d) of the Code. Participant
further acknowledges that the rule set forth in the preceding sentence shall be
applied by taking the Option and other “incentive stock options” into account in
the order in which they were granted, as determined under Section 422(d) of the
Code and the Treasury Regulations thereunder. Participant further acknowledges
that an Option that is an Incentive Stock Option that is exercised more than
three months after Participant’s Termination of Service, other than by reason of
death or Disability, will be taxed as a non-qualified stock option.

 

A-4



--------------------------------------------------------------------------------

ARTICLE IV.

EXERCISE OF OPTION

4.1 Person Eligible to Exercise. Subject to Section 11.3(a)(iii) of the Plan,
and except as provided in Section 5.2(b), during the lifetime of Participant,
only Participant may exercise the Option or any portion thereof. After the death
of Participant, any exercisable portion of the Option may, prior to the time
when the Option becomes unexercisable under Section 3.3, be exercised by
Participant’s personal representative or by any person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution.

4.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3.

4.3 Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third-party
administrator or other person or entity designated by the Company) of all of the
following prior to the time when the Option or such portion thereof becomes
unexercisable under Section 3.3:

(a) A notice of exercise in the form attached hereto as Exhibit B (or such other
form as may be specified by the Administrator from time to time) stating that
the Option or portion thereof is thereby exercised, such notice complying with
all applicable rules established by the Administrator;

(b) The receipt by the Company of full payment for the shares of Common Stock
with respect to which the Option or portion thereof is exercised, including
payment of any applicable withholding tax, which may be in one or more of the
forms of consideration permitted under Section 4.4;

(c) Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations; and

(d) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than Participant, appropriate proof
of the right of such person or persons to exercise the Option.

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

4.4 Method of Payment. Payment of the exercise price, and any applicable
withholding tax, shall be by any of the following, or a combination thereof, at
the election of Participant:

(a) Cash;

(b) Check;

(c) Broker-Assisted Cashless Exercise. With the consent of the Administrator,
delivery of a notice that Participant has placed a market sell order with a
broker with respect to shares of Common Stock then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the aggregate
exercise price, provided that payment of such proceeds is then made to the
Company upon settlement of such sale;

 

A-5



--------------------------------------------------------------------------------

(d) Share Surrender. With the consent of the Administrator, surrender of other
shares of Common Stock which (i) in the case of shares of Common Stock acquired
from the Company, have been owned by Participant for more than six (6) months on
the date of surrender (or such other minimum length of time as the Administrator
determines from time to time to be necessary to avoid adverse accounting
consequences or violation of any applicable law, rule or regulation), and
(ii) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the shares of Common Stock with respect to which the Option or
portion thereof is being exercised; or

(e) Net Exercise. With the consent of the Administrator, surrendered shares of
Common Stock issuable upon the exercise of the Option having a Fair Market Value
on the date of exercise equal to the aggregate exercise price of the shares of
Common Stock with respect to which the Option or portion thereof is being
exercised.

4.5 Conditions to Issuance of Stock Certificates. The shares of Common Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares of Common Stock or issued
shares of Common Stock which have then been reacquired by the Company. Such
shares of Common Stock shall be fully paid and nonassessable. The Company shall
not be required to issue or deliver any shares of Common Stock purchased upon
the exercise of the Option or portion thereof prior to fulfillment of all of the
following conditions:

(a) The admission of such shares of Common Stock to listing on all stock
exchanges on which such Common Stock is then listed;

(b) The completion of any registration or other qualification of such shares of
Common Stock under any state or federal law or under rulings or regulations of
the Securities and Exchange Commission or of any other governmental regulatory
body, which the Administrator shall, in its absolute discretion, deem necessary
or advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and

(d) The receipt by the Company of full payment for such shares of Common Stock,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 4.4.

4.6 Rights as Stockholder. The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company in respect of any
shares of Common Stock purchasable upon the exercise of any part of the Option
unless and until such shares of Common Stock shall have been issued by the
Company to such holder (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the shares of Common Stock are issued, except as provided
in Section 13.2 of the Plan.

ARTICLE V.

OTHER PROVISIONS

5.1 Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons. No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Agreement or the Option.

 

A-6



--------------------------------------------------------------------------------

5.2 Option Transferability.

(a) Subject to Section 11.3(a) of the Plan, and except as otherwise set forth in
Section 5.2(b), (i) the Option may not be sold, pledged, assigned or transferred
in any manner other than by will or the laws of descent and distribution, unless
and until the shares of Common Stock underlying the Option have been issued, and
all restrictions applicable to such shares of Common Stock have lapsed; and
(ii) neither the Option nor any interest or right therein shall be liable for
the debts, contracts or engagements of Participant or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding clause (i).

(b) Notwithstanding the foregoing, with respect to any Participant who is a
director or officer of the Company or a Subsidiary, the Administrator may permit
any portion of the Option that is not an Incentive Stock Option to be
transferred to, exercised by and paid to certain persons or entities related to
such Participant, including but not limited to members of such Participant’s
family, charitable institutions or trusts or other entities whose beneficiaries
or beneficial owners are members of such Participant’s family and/or charitable
institutions, or to such other persons or entities as may be expressly approved
by the Administrator, pursuant to such conditions and procedures as the
Administrator may establish. Any permitted transfer shall be subject to the
condition that the Administrator receive evidence satisfactory to it that the
transfer is being made for estate and/or tax planning purposes (or to a “blind
trust” in connection with such Participant’s termination of employment or
service with the Company or a Subsidiary to assume a position with a
governmental, charitable, educational or similar non-profit institution) and on
a basis consistent with the Company’s lawful issuance of securities.

5.3 Adjustments. Participant acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Article 13 of the Plan.

5.4 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to Participant shall be
addressed to Participant at the address given beneath Participant’s signature on
the Grant Notice. By a notice given pursuant to this Section 5.4, either party
may hereafter designate a different address for notices to be given to that
party. Any notice required to be given to Participant shall, if Participant is
then deceased, be given to the person entitled to exercise his or her Option
pursuant to Section 4.1 by written notice under this Section 5.4. Any notice
shall be deemed duly given when hand delivered, sent via email, or sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.

5.5 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

5.6 Governing Law; Severability. The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

A-7



--------------------------------------------------------------------------------

5.7 Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

5.8 Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Option in any material way without the prior written
consent of Participant.

5.9 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assignees of the Company. Subject to the
restrictions on transfer set forth in Section 5.2, this Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assignees.

5.10 Notification of Disposition. If the Option is designated as an Incentive
Stock Option, Participant shall give prompt notice to the Company of any
disposition or other transfer of any shares of Common Stock acquired under this
Agreement if such disposition or transfer is made (a) within two years after the
Grant Date (including the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code) with respect to such shares of Common
Stock or (b) within one year after the issuance or transfer of such shares of
Common Stock to Participant. Such notice shall specify the date of such
disposition or other transfer and the amount realized, in cash, other property,
assumption of indebtedness or other consideration, by Participant in such
disposition or other transfer.

5.11 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule

5.12 Not a Contract of Employment or Service. Nothing in this Agreement or in
the Plan shall confer upon Participant any right to continue to serve as an
Employee, Non-Employee Director, Consultant or other service provider of the
Company or any of its Subsidiaries.

5.13 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof.

5.14 Section 409A. To the extent applicable, the Plan, this Agreement and the
Grant Notice shall be interpreted in accordance with Section 409A of the Code
(together with any Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the date hereof, “Section 409A”).
Notwithstanding any provision of the Plan, this Agreement or the Grant Notice to
the contrary, in the event that following the date hereof the Administrator
determines that the Option may be subject to

 

A-8



--------------------------------------------------------------------------------

Section 409A, the Administrator reserves the right to (without any obligation to
do so or to indemnify Participant for failure to do so) adopt such amendments to
the Plan, this Agreement or the Grant Notice or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Administrator determines are
necessary or appropriate to (a) exempt the Option from Section 409A and/or
preserve the intended tax treatment of the benefits provided with respect to the
Option, or (b) comply with the requirements of Section 409A and thereby avoid
the application of any penalty taxes under such Section.

 

A-9



--------------------------------------------------------------------------------

EXHIBIT B

TO

STOCK OPTION GRANT NOTICE

EXERCISE NOTICE

Effective as of today,                     , 20    , the undersigned
(“Participant”) hereby elects to exercise Participant’s option to purchase the
number specified below of shares of Common Stock of Verso Paper Corp., a
Delaware corporation (the “Company”), pursuant to the Verso Paper Corp. 2008
Incentive Award Plan, as amended (the “Plan”), and the Stock Option Grant Notice
and Stock Option Agreement dated as of                     , 20    
(respectively, the “Grant Notice” and the “Stock Option Agreement”). Capitalized
terms used herein without definition shall have the meanings given thereto in
the Plan and, if not defined in the Plan, in the Stock Option Agreement.

Grant Date:                                         

Number of Shares as to which Option is Exercised:                  shares

Exercise Price per Share: $            

Total Exercise Price: $                    

Certificate to be Issued in Name of:                                         
                    

Amount of Payment Delivered Herewith: $                     (representing the
full exercise price for the Shares as well as any applicable withholding tax)

Form of Payment:                                  (specify cash, check or other
method of payment permitted under Section 4.4 of the Stock Option Agreement)

Type of Option:        ¨    Incentive Stock Option            x    Non-Qualified
Stock Option

Participant acknowledges that Participant has received, read and understood the
Plan, the Stock Option Agreement and the Grant Notice. Participant agrees to
abide by and be bound by their terms and conditions. Participant understands
that Participant may suffer adverse tax consequences as a result of
Participant’s purchase or disposition of the Common Stock. Participant
represents that Participant has consulted with any tax consultants that
Participant deems advisable in connection with the purchase or disposition of
the Common Stock and that Participant is not relying on the Company for any tax
advice. The Plan, the Stock Option Agreement and the Grant Notice are
incorporated herein by reference. This Exercise Notice, the Plan, the Stock
Option Agreement and the Grant Notice constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and Participant with respect to the subject matter hereof.

 

SUBMITTED BY PARTICIPANT:     ACCEPTED BY VERSO PAPER CORP.: Signature:  

 

    By:  

 

Print Name:  

 

    Print Name:  

 

      Title:  

 

Address:  

 

    Address:   6775 Lenox Center Court  

 

      Suite 400         Memphis, TN 38115-4436

 

B-1